Order entered January 12, 1970, awarding temporary alimony in the sum of $75 per week, $175 per week as and for child support, commencing November 25, 1969, and $1,500 counsel fee, unanimously modified on the law and the facts to the extent of reducing the award of temporary alimony to $60 per week, child support to the sum of $140 per week and counsel fee to the sum of $1,000, with leave to plaintiff to apply to the trial court for an additional allowance of counsel fee if warranted. The eighth ordering paragraph is modified in the exercise of discretion to limit the prohibition to provide only that the defendant shall not have the children in the presence or companionship of the alleged paramour. As so modified, the order appealed from is otherwise affirmed, without costs to either party. In view of the husband’s earnings and the additional expenses now being borne by him voluntarily, the higher awards are not warranted. Nor is there any valid reason shown why the prohibition in the eighth ordering paragraph should be so extensive. Concur — Stevens, P. J., Eager, Capozzoli and Tilzer, JJ.